

Exhibit 10.11


CONSULTING AGREEMENT


This Consulting Agreement (this “Agreement”) is made and entered into as of
August 4, 2020 (the “Effective Date”) by and between Talend, Inc. (the
“Company”) and Talend S.A. (the “Parent”), and Michael Tuchen, an individual
(“Consultant”) (each herein referred to individually as a “Party,” or
collectively as the “Parties”). In consideration of the mutual promises
contained herein, the Parties agree as follows:


1.Services and Compensation


In connection with Consultant’s resignation from Parent’s board of directors,
the Company and Parent desire to retain Consultant as an independent contractor
to perform the services described in Exhibit A (the “Services”) for the Company
and the Parent (or their designees), and the Company and Parent agree to pay
Consultant the compensation described in Exhibit A for Consultant’s performance
of the Services.


2.Confidentiality and Ownership


Consultant signed an At-Will, Non-Competition, and Confidentiality Agreement
with the Company on January 30, 2014 (the “Confidentiality Agreement”).
Consultant agrees that, separate from this Agreement, Consultant remains bound
by continuing obligations to the Company under the Confidentiality Agreement,
including the provisions therein regarding nondisclosure of the Company’s trade
secrets and confidential and proprietary information and provisions regarding
ownership and assignment of inventions. Consultant further acknowledges and
agrees to continue to abide by the terms and conditions of Parent’s Insider
Trading Policy (the “ITP”) in accordance with its terms; provided, however, that
the Parties agree that following the Parent’s release of its FY20 Q2 earnings,
Consultant shall no longer be considered an “insider” under the ITP (but, for
the avoidance of doubt, and in accordance with the ITP, Consultant will not be
able to sell or otherwise dispose of any Parent shares while in possession of
material non-public information).


3.Arbitration and Equitable Relief


Consultant signed an Executive Employment Agreement with the Company on January
30, 2014 (“Executive Employment Agreement”). Consultant agrees that, separate
and apart from this Agreement, Consultant remains bound by the Arbitration
provision of the Executive Employment Agreement, and agrees to arbitrate all
disputes related to Consultant’s consulting relationship with the Company and
Parent and Consultant’s receipt of the compensation and other benefits paid to
Consultant by Company or Parent, at present and in the future. Consultant
further agrees to arbitrate any and all controversies, claims, or disputes with
anyone (including Company, Parent, and any employee, officer, director,
shareholder or benefit plan of the Company and Parent in their capacity as such
or otherwise) arising out of, relating to, or resulting from Consultant’s
consulting or other relationship with the Company and Parent or the termination
of Consultant’s consulting or other relationship with the Company and Parent,
including and breach of this Agreement.


4.Conflicting Obligations and Restrictive Covenants


a.Conflicting Obligations. Consultant represents and warrants that Consultant
has no agreements, relationships, or commitments to any other person or entity
that conflict with the provisions of this Agreement, Consultant’s obligations to
the Company and Parent under this Agreement, and/or Consultant’s ability to
perform the Services. Consultant will not enter into any such conflicting
agreement during the term of this Agreement.


b.Restrictive Covenant. Consultant agrees that, during the term of this
Agreement, he remains bound by the Non-Competition (Section 2) Covenant of the
Confidentiality Agreement; provided, however that the Parties agree that there
shall only be a violation of the Non-Competition (Section 2) Covenant of the
Confidentiality Agreement if Consultant engages in the competitive activities
outlined in such
Section 2 with any of the companies or entities included on the list to which
the Parties have mutually agreed prior to the date of such engagement.


5.Return of Company and Parent Materials


Upon the termination of this Agreement, or upon Company’s or Parent’s earlier
request, Consultant will immediately deliver to the Company and Parent, and will
not keep in Consultant’s possession, recreate, or deliver to anyone else, any
and all Company and Parent property, including, but not limited to, Confidential
Information, tangible embodiments of the inventions, all devices and equipment
belonging to the Company or Parent, all electronically-stored information and
passwords to access such property, those records maintained pursuant to the
Confidentiality Agreement and any reproductions of any of the foregoing items
that Consultant may have in Consultant’s possession or control.


6.Term and Termination


a.Term. The term of this Agreement will begin on the Effective Date of this
Agreement and will continue until the earlier of (i) June 30, 2022, or (iii)
termination as provided in Section 6.B.


b.Termination. Prior to a “change in control” (as defined in Parent’s 2019 Free
Share Plan), the Company or Parent may terminate this Agreement immediately and
without prior notice if Consultant is in breach of any material provision of
this Agreement.


c.Survival. Upon any termination, all rights and duties of the Company and
Parent and Consultant toward each other shall cease except:


i.The Company or Parent will pay, within thirty (30) days after the effective
date of termination, all amounts owing to Consultant for Services completed and
accepted by the Company or Parent prior to the termination date and related
reimbursable expenses, if any, submitted in accordance with the Company’s or
Parent’s policies and in accordance with the provisions of Section 1 of this
Agreement; and


ii.the sections entitled Confidentiality, Ownership, Conflicting Obligations,
Return of Company and Parent Materials, Term and Termination, Independent
Contractor; Benefits, Indemnification, Limitation of Liability, Arbitration and
Equitable Relief, and Miscellaneous will survive termination or expiration of
this Agreement in accordance with their terms.


7.Independent Contractor; Benefits


a.Independent Contractor. It is the express intention of the Company, the
Parent, and Consultant that Consultant perform the Services as an independent
contractor to the Company and Parent. Nothing in this Agreement shall in any way
be construed to constitute Consultant as an agent, employee or representative of
the Company or Parent. Without limiting the generality of the foregoing,
Consultant is not authorized to bind the Company or Parent to any liability or
obligation or to represent that Consultant has any such authority.


b.Benefits. The Company, the Parent, and Consultant agree that Consultant will
receive no Company-sponsored benefits from the Company or Parent. If Consultant
is reclassified by a state or federal agency or court as the Company’s or the
Parent’s employee, Consultant will become a reclassified employee and will
receive no benefits from the Company or Parent, except those mandated by state
or federal law, even if by the terms of the Company’s or the Parent’s benefit
plans or programs of the Company or Parent in effect at the time of such
reclassification, Consultant would otherwise be eligible for such benefits.


8.Indemnification


Consultant agrees to indemnify and hold harmless the Company, the Parent, and
their affiliates and their directors, officers and employees from and against
all taxes, losses, damages, liabilities, costs and expenses, including
attorneys’ fees and other legal expenses, arising directly or indirectly from or
in connection with (i) any negligent, reckless or intentionally wrongful act of
Consultant or Consultant’s assistants, employees, contractors or agents, (ii)
any breach by the Consultant or Consultant’s assistants, employees, contractors
or agents of any of the covenants contained in this Agreement or the
Confidentiality Agreement, (iii) any failure of Consultant to perform the
Services in accordance with all applicable laws, rules and regulations, or (iv)
any violation or claimed violation of a third party’s rights resulting in whole,
or in part, from the Company’s or Parent’s use of the Inventions or other
deliverables of Consultant under this Agreement.


9.Limitation of Liability


IN NO EVENT SHALL COMPANY OR PARENT BE LIABLE TO CONSULTANT OR TO ANY OTHER
PARTY FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES, OR DAMAGES
FOR LOST PROFITS OR LOSS OF BUSINESS, HOWEVER CAUSED AND UNDER ANY THEORY OF
LIABILITY, WHETHER BASED IN CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHER
THEORY OF LIABILITY, REGARDLESS OF WHETHER COMPANY OR PARENT WAS ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES AND NOTWITHSTANDING THE FAILURE OF ESSENTIAL PURPOSE
OF ANY LIMITED REMEDY. IN NO EVENT SHALL COMPANY’S OR PARENT’S LIABILITY ARISING
OUT OF OR IN CONNECTION WITH THIS AGREEMENT EXCEED THE AMOUNTS PAID BY COMPANY
OR PARENT TO CONSULTANT UNDER THIS AGREEMENT FOR THE SERVICES, DELIVERABLES OR
INVENTION GIVING RISE TO SUCH LIABILITY.


10.Miscellaneous


a.Governing Law; Consent to Personal Jurisdiction. This Agreement shall be
governed by the laws of the State of California, without regard to the conflicts
of law provisions of any jurisdiction, except that any dispute regarding the
enforceability of the arbitration section of this Agreement shall be governed by
the FAA. To the extent that any lawsuit is permitted under this Agreement, the
Parties hereby expressly consent to the personal and exclusive jurisdiction and
venue of the state and federal courts located in California.


b.Assignability. This Agreement will be binding upon Consultant’s heirs,
executors, assigns, administrators, and other legal representatives, and will be
for the benefit of the Company, the Parent, their successors, and their assigns.
There are no intended third-party beneficiaries to this Agreement, except as
expressly stated. Except as may otherwise be provided in this Agreement,
Consultant may not sell, assign or delegate any rights or obligations under this
Agreement. Notwithstanding anything to the contrary herein, Company or Parent
may assign this Agreement and its rights and obligations under this Agreement to
any successor to all or substantially all of Company’s or Parent’s relevant
assets, whether by merger, consolidation, reorganization, reincorporation, sale
of assets or stock, change of control or otherwise.


c.Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the Parties with respect to the subject matter herein and
supersedes all prior written and oral agreements, discussions, or
representations between the Parties, other than the Executive Employment
Agreement (but solely to the extent provided in Section 3 of this Agreement and
no other provisions of the Executive Employment Agreement), the Confidentiality
Agreement, the Amended Equity Documents (as defined in Exhibit A) and the
Separation Agreement and Release signed by the Parties on January 8, 2020 (the
“Release Agreement”). Consultant represents and warrants that Consultant is not
relying on any statement or representation not contained in this Agreement. To
the extent any terms set forth in any exhibit or schedule conflict with the
terms set forth in this Agreement, the terms of this Agreement shall control
unless otherwise expressly agreed by the Parties in such exhibit or schedule.


d.Headings. Headings are used in this Agreement for reference only and shall not
be considered when interpreting this Agreement.


e.Severability. If a court or other body of competent jurisdiction finds, or the
Parties mutually believe, any provision of this Agreement, or portion thereof,
to be invalid or unenforceable, such provision will be enforced to the maximum
extent permissible so as to effect the intent of the Parties, and the remainder
of this Agreement will continue in full force and effect.


f.Modification, Waiver. No modification of or amendment to this Agreement, nor
any waiver of any rights under this Agreement, will be effective unless in a
writing signed by the Parties. Waiver by the Company or Parent of a breach of
any provision of this Agreement will not operate as a waiver of any other or
subsequent breach.


g.Notices. Any notice or other communication required or permitted by this
Agreement to be given to a Party shall be in writing and shall be deemed given
(i) if delivered personally or by commercial messenger or courier service, (ii)
when sent by confirmed facsimile, or (iii) if mailed by U.S. registered or
certified mail (return receipt requested), to the Party at the Party’s address
written below or at such other address as the Party may have previously
specified by like notice. If by mail, delivery shall be deemed effective three
business days after mailing in accordance with this Section 11.G.


i.If to the Company, to:


800 Bridge Parkway, Redwood City, CA 94065
Attention: General Counsel


ii.If to the Parent, to:


5/7, rue Salomon de Rothschild, Suresnes France 92150
Attention: General Counsel


iii.If to Consultant, to the address for notice on the signature page to this
Agreement or, if no such address is provided, to the last address of Consultant
provided by Consultant to the Company or Parent.


h.Attorneys’ Fees. In any court action at law or equity that is brought by one
of the Parties to this Agreement to enforce or interpret the provisions of this
Agreement, the prevailing Party will be entitled to reasonable attorneys’ fees,
in addition to any other relief to which that Party may be entitled.


i.Signatures. This Agreement may be signed in two counterparts, each of which
shall be deemed an original, with the same force and effectiveness as though
executed in a single document.


j.Protected Activity Not Prohibited. Consultant understands that nothing in this
Agreement shall in any way limit or prohibit Consultant from engaging in any
Protected Activity. For purposes of this Agreement, “Protected Activity” shall
mean filing a charge, complaint, or report with, or otherwise communicating,
cooperating, or participating in any investigation or proceeding that may be
conducted by, any federal, state or local government agency or commission,
including the Securities and Exchange Commission (“Government Agencies”).
Consultant understands that in connection with such Protected Activity,
Consultant is permitted to disclose documents or other information as permitted
by law, and without giving notice to, or receiving authorization from, the
Company or Parent. Notwithstanding the foregoing, Consultant agrees to take all
reasonable precautions to prevent any unauthorized use or disclosure of any
information that may constitute Company or Parent confidential information to
any parties other than the Government Agencies. Consultant further understands
that “Protected Activity” does not include the disclosure of any Company or
Parent attorney-client privileged communications. Pursuant to the Defend Trade
Secrets Act of 2016, Consultant is notified that an individual will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that (i) is made in confidence to a federal,
state, or local government official (directly or indirectly) or to an attorney
solely for the purpose of reporting or investigating a suspected violation of
law, or (ii) is made in a complaint or other document filed in a lawsuit or
other proceeding, if (and only if) such filing is made under seal. In addition,
an individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the individual’s
attorney and use the trade secret information in the court proceeding, if the
individual files any document containing the trade secret under seal and does
not disclose the trade secret, except pursuant to court order.


(signature page follows)








IN WITNESS WHEREOF, the Parties hereto have executed this Consulting Agreement
as of the date first written above.


CONSULTANT TALEND, INC.
By: /s/ Michael Tuchen By: /s/ Christal Bemont
Name: Michael Tuchen Name: Christal Bemont
Title: Chief Executive Officer
Address for Notice:
293 Oak Grove Ave.
Atherton, CA 94027
TALEND S.A.
By: /s/ Christal Bemont
Name: Christal Bemont
Title: Chief Executive Officer






EXHIBIT A
SERVICES AND COMPENSATION
1.Contact. Consultant’s principal Company contact:


Name: Michael Tuchen
Email: mike@tuchen.com


2.Services. The Services will include, but will not be limited to, the
following: Consultant shall make himself reasonably available to provide limited
consulting and advisory services to the Company and Parent, at the request of
the Company’s and Parent’s Board of Directors and senior management on strategic
initiatives and other matters important to the business of the Company and
Parent.

3.Compensation.


a.Consultant previously was granted equity awards to acquire ordinary shares of
Parent (each, an “Equity Award”) pursuant to the terms and conditions of the
applicable Parent equity plan and award agreement under which such Equity Award
was granted (the “Equity Documents”), as amended by the Release Agreement (the
“Amended Equity Documents”). In accordance with the Amended Equity Documents,
during the term of the Agreement, each Equity Award that is outstanding and
unvested shall continue to vest and settle, and to the extent applicable, become
exercisable, on the same future vesting and settlement dates that apply to such
Equity Award, subject to Consultant’s continuing to provide Services, provided
that if this Agreement is terminated by the Company or Parent prior to June 30,
2022 (other than under the circumstances described in Section 6.B. of the
Agreement) all outstanding Equity Awards will vest in full, in all cases,
subject to any required delay under Section 3(b) of this Exhibit A. Each Equity
Award that is a vested and outstanding stock option shall remain exercisable for
the time period set forth in Section 2(c) of the Release Agreement. All other
terms of the Amended Equity Documents shall continue to apply to the Equity
Awards.


b.It is intended that all payments and benefits provided under the Agreement or
otherwise are exempt from, or comply with, the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended and any final regulations and
guidance thereunder and any applicable state law equivalent, as each may be
amended or promulgated from time to time (“Section 409A”) so that none of the
payments or benefits will be subject to the additional tax imposed under Section
409A, and any ambiguities or ambiguous terms herein will be interpreted in
accordance with this intent. All payments of “deferred compensation” within the
meaning of Section 409A, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit. Parent or the Company reserves
the right to amend the Agreement as they consider necessary or advisable, in
their sole discretion and without the consent of the Consultant or any other
individual, to comply with any provision required to avoid the imposition of the
additional tax imposed under Section 409A or to otherwise avoid income
recognition under Section 409A prior to the actual payment of any benefits or
imposition of any additional tax. Each payment, installment, and benefit payable
under the Agreement is intended to constitute a separate payment for purposes of
U.S. Treasury Regulation Section 1.409A-2(b)(2). In no event will any member of
Parent or the Company be obligated to reimburse the Consultant for any taxes
that may be imposed on the Consultant as a result of Section 409A.




This Exhibit A is accepted and agreed upon as of the Effective Date.


CONSULTANT TALEND, INC.
By: /s/ Michael Tuchen By: /s/ Christal Bemont
Name: Michael Tuchen Name: Christal Bemont
Title: Chief Executive Officer


TALEND S.A
By: /s/ Christal Bemont
Name: Christal Bemont
Title: Chief Executive Officer





